UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22690 Tortoise Energy Independence Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1. Schedule of Investments. Tortoise Energy Independence Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Fair Value Common Stock - 79.1%(1) Crude/Refined Products Pipelines - 0.6%(1) United States - 0.6%(1) Plains GP Holdings, L.P.(2) $ Natural Gas Pipelines - 3.8%(1) United States - 3.8%(1) EQT Corporation(3) Oil and Gas Production - 74.7%(1) Canada - 9.8%(1) ARC Resources Ltd. Cenovus Energy Inc. Crescent Point Energy Corp. Enerplus Corporation Penn West Petroleum Ltd. Suncor Energy Inc.(3) The Netherlands - 2.1%(1) Royal Dutch Shell plc (ADR)(2) United Kingdom - 2.0%(1) BP p.l.c. (ADR) United States - 60.8%(1) Anadarko Petroleum Corporation(3) Antero Resources Corporation(3)(4) Cabot Oil & Gas Corporation(3) Carrizo Oil & Gas, Inc.(3)(4) Chesapeake Energy Corporation(3) Chevron Corporation Cimarex Energy Co.(3) Concho Resources Inc.(3)(4) ConocoPhillips(3) Continental Resources, Inc.(3)(4) Eclipse Resources Corporation(4) Energen Corp. EOG Resources, Inc.(3) Hess Corporation(3) Laredo Petroleum, Inc.(4) Marathon Oil Corporation(3) Newfield Exploration Company(3)(4) Noble Energy, Inc.(3) Occidental Petroleum Corporation(3) Parsley Energy, Inc.(4) Pioneer Natural Resources Company(3) Range Resources Corporation(3) Rice Energy Inc.(4) RSP Permian, Inc.(4) Whiting Petroleum Corporation(3)(4) Total Common Stock (Cost $293,682,957) Master Limited Partnerships and Related Companies - 34.7%(1) Crude/Refined Products Pipelines - 12.9%(1) United States - 12.9%(1) Buckeye Partners, L.P.(2) Enbridge Energy Management, L.L.C.(2)(5) Magellan Midstream Partners, L.P.(2) MPLX LP(2) Phillips 66 Partners LP(2) Plains All American Pipeline, L.P.(2) Rose Rock Midstream, L.P.(2) Tesoro Logistics LP(2) Valero Energy Partners LP(2) Natural Gas/Natural Gas Liquids Pipelines - 8.4%(1) United States - 8.4%(1) Energy Transfer Partners, L.P.(2) Enterprise Products Partners L.P.(2) Kinder Morgan Management, LLC(2)(5) Regency Energy Partners LP(2) Williams Partners L.P.(2) Natural Gas Gathering/Processing - 4.8%(1) United States - 4.8%(1) Access Midstream Partners, L.P.(2) DCP Midstream Partners, LP(2) EnLink Midstream Partners, LP(2) Targa Resources Partners LP(2) Western Gas Partners LP(2) Oil and Gas Production — 8.6%(1) United States — 8.6%(1) BreitBurn Energy Partners L.P.(2) EV Energy Partners, L.P.(2) Legacy Reserves, L.P.(2) Vanguard Natural Resources, LLC(2) Total Master Limited Partnerships and Related Companies (Cost $111,605,811) Short-Term Investment - 0.0%(1) United States Investment Company - 0.0%(1) Fidelity Institutional Money Market Portfolio - Class I, 0.05%(6) (Cost $37,538) Total Investments - 113.8%(1) (Cost $405,326,306) Total Value of Options Written (Premiums received $1,513,938) - (0.7%)(1) ) Other Assets and Liabilities - (13.1%)(1) ) Total Net Assets Applicable to Common Stockholders - 100.0%(1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security is segregated as collateral for the margin borrowing facility. All or a portion of the security represents cover for outstanding call option contracts written. Non-income producing security. Security distributions are paid-in-kind. Rate indicated is the current yield as of August 31, 2014. Key to abbreviation ADR American Depository Receipts Tortoise Energy Independence Fund, Inc. SCHEDULE OF OPTIONS WRITTEN (Unaudited) August 31, 2014 Call Options Written Expiration Date Strike Price Contracts Fair Value Anadarko Petroleum Corporation September 2014 Anadarko Petroleum Corporation September 2014 89 Anadarko Petroleum Corporation September 2014 Antero Resources Corporation September 2014 Cabot Oil & Gas Corporation September 2014 Carrizo Oil & Gas, Inc. September 2014 Chesapeake Energy Corporation September 2014 Cimarex Energy Co. September 2014 Concho Resources Inc. September 2014 ConocoPhillips September 2014 Continental Resources, Inc. September 2014 EOG Resources, Inc. September 2014 EQT Corporation September 2014 Hess Corporation September 2014 Marathon Oil Corporation September 2014 Newfield Exploration Company September 2014 Noble Energy, Inc. September 2014 Occidental Petroleum Corporation September 2014 Pioneer Natural Resources Company September 2014 Range Resources Corporation September 2014 Suncor Energy Inc. September 2014 Whiting Petroleum Corporation September 2014 Total Value of Call Options Written (Premiums received $1,513,938) Various inputs are used in determining the fair value of the Company’s financial instruments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of August 31, 2014.These assets and liabilities are measured on a recurring basis. Description Fair Value at August 31, 2014 Level 1 Level 2 Level 3 Assets Equity Securities: Common Stock (a) $ $ $
